DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 9,362,613) in view of Shi (US 6,982,480).
In claim 1, Yen discloses in Fig. 2A, a patch antenna (100) using bondwires (106), comprising a patch (plate 108) and bondwires (106s), wherein the bondwires is disposed within radiation slots on one side of the patch (108), the bondwires is a combination of multiple bondwires (four bondwires 106 shown in Fig. 2A); 
with the exception of explicitly disclosing the bondwires being used as a frequency tuning circuit and a sum of a length of the bondwires frequency tuning circuit and a length of the patch is equal to a length of the patch antenna.
However, Shi discloses in col. 2, lines 2-4, since bond wires introduce extra inductance, they are actually serving the purpose of frequency tuning in narrow-band applications.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have been obvious in the art to one having ordinary skill in the art at the time the invention was made for a sum of a length of the bondwires frequency tuning circuit and a length of the patch is equal to a length of the patch antenna, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have been obvious in the art to one having ordinary skill in the art at the time the invention was made for a sum of a length of the 
Related Prior Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ndip (US 10,727,594 B2) teaches an antenna device includes a substrate having a first main side and a second main side located opposite the first main side, wherein a metallization is arranged, at least in portions, on the second main side of the substrate, wherein at least one flat antenna and at least one three-dimensional antenna are arranged on the first main side of the substrate, wherein the flat antenna extends, within a plane, in parallel with one of the two main sides of the substrate, and wherein the three-dimensional antenna is spaced apart, at least in portions, from the first main side of the substrate, and wherein the three-dimensional antenna and the flat antenna are galvanically connected to each other and a) include a shared signal feeding portion or b) the three-dimensional antenna and the flat antenna are serially coupled.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844